4 U.S. 107 (____)
4 Dall. 107
Geyer's Lessee
versus
Irwin.
Supreme Court of United States.

Ingersoll, for the plaintiff.
By the COURT:
A member of the general assembly is, undoubtedly, privileged from arrest, summons, citation, or other civil process, during his attendance on the public business confided to him. And, we think, that upon principle, his suits cannot be forced to a trial and decision, while the session of the legislature continues.
But every privileged person must, at a proper time, and in a proper manner, claim the benefit of his privilege. The judges *108 are not bound, judicially, to notice a right of privilege, nor to grant it without a claim. In the present instance, neither the defendant, nor his attorney, suggested the privilege, as an objection to the trial of the cause: and this amounts to a waiver, by which the party is forever concluded.
We are, therefore, unanimously of opinion, that the judgment cannot now be set aside, or opened.